—Judgment unanimously reversed on the law without costs, motion denied and petition reinstated. Memorandum: Supreme Court erred in granting the motion of respondent Board of Education, City School District of Rochester (School District), to dismiss the petition on the ground that petitioner failed to exhaust her remedies under the grievance procedures of the collective bargaining agreement. Petitioner does not allege that the School District violated her rights pursuant to the collective bargaining agreement, but alleges a violation of Education Law § 2585 (2). Therefore, it was not necessary for her to commence a grievance proceeding (see, Matter of Barrera v Frontier Cent. School Dist., 227 AD2d 890; see also, Matter of Marino v Board of Educ., 262 AD2d 321). (Appeal from Judgment of Supreme Court, Monroe County, Polito, J. — CPLR art 78.) Present— Pigott, Jr., P. J., Hayes, Wisner, Scudder and Balio, JJ.